Exhibit 10.1
RETIREMENT TRANSITION AGREEMENT
     This RETIREMENT TRANSITION AGREEMENT (hereinafter this “Agreement”) is
entered into by and between Trinity Industries, Inc., a Delaware corporation
(hereinafter “Trinity”), and Mark W. Stiles (hereinafter “Stiles”). Each of
Trinity and Stiles is a “Party” and collectively, are the “Parties.”
RECITALS
     WHEREAS, on March 22, 2010, Stiles notified Trinity of his intent to begin
a gradual transition towards retirement in 2013;
     WHEREAS, as part of Trinity’s longstanding succession plan, the Parties
agreed to begin Stiles’ phased retirement transition on March 22, 2010;
     WHEREAS, on March 22, 2010, Stiles relinquished his position as Senior Vice
President of Trinity and Group President — Construction, Marine, and Components,
and assumed a new role that reports to the Chief Executive Officer of Trinity or
his delegate;
     WHEREAS, Stiles’ competencies in business management; manufacturing;
construction, infrastructure, and related industries; Stiles’ commercial
contacts; and Stiles’ state and federal legislative and political contacts are
unique and Trinity desires to capitalize on Stiles’ unique competencies and
contacts during Stiles’ phased retirement transition; and
     WHEREAS, Trinity desires to assure itself of the services of Stiles for the
period provided in this Agreement, and Stiles desires to serve in the employ of
Trinity for such period, on the terms and conditions hereinafter provided;
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants, and agreements set forth in this Agreement, the Parties promise and
agree as follows:
ARTICLE 1
     1.1 Employment. Trinity hereby employs Stiles, and Stiles hereby accepts
employment by Trinity, for the Duties (as defined below) and the Term (as
defined below) upon the terms and conditions contained in this Agreement.
     1.2 Term. Subject to the termination provisions of Section 1.3 below, the
“Term” of this Agreement shall mean the period commencing on the effective date
(the “Effective Date”) which is the date set forth on the signature page hereof
and ending on December 31, 2010, plus any additional period for which the term
of this Agreement is extended pursuant to this Section 1.2. The Parties may, by
a written amendment to this Agreement in each case, extend the Term of this
Agreement to include (i) calendar year 2011, (ii) calendar year 2012 and
(iii) the period beginning January 1, 2013 and ending May 15, 2013. If this
Agreement is terminated pursuant to Section 1.3 below, the Term shall be deemed
to have ended on the date of such termination in accordance with the provisions
of Section 1.3.
     1.3 Early Termination.
     (a) Trinity Termination. If Stiles breaches any covenants or
representations or warranties set forth this Agreement in any manner, Trinity
shall have the right at any time thereafter to terminate this Agreement by
providing written notice to Stiles informing him of such termination. Upon the
termination of this Agreement by Trinity pursuant to this Section 1.3(a),
Stiles’ employment shall be deemed to be terminated for cause as of the date set
forth in the written notice provided to Stiles by Trinity and all





--------------------------------------------------------------------------------



 



obligations of Trinity to Stiles under this Agreement, including the obligation
to make payments to Stiles, shall be deemed terminated as of such date.
     (b) Other Termination. This Agreement shall also terminate (i) at the
expiration of the Term, (ii) by Stiles giving written notice to Trinity of his
termination of his employment hereunder, or (iii) upon Stiles’ death. Upon
termination of this Agreement pursuant to this Section 1.3(b)(i), all
obligations of Trinity to Stiles under this Agreement, including the obligation
to make payments to Stiles, shall be deemed terminated as of the date of the end
of the Term. Upon termination of this Agreement pursuant to this
Section 1.3(b)(ii), all obligations of Trinity to Stiles under this Agreement,
including the obligation to make payments to Stiles, shall be deemed terminated
in accordance with Section 1.3(c) below. Upon termination of this Agreement
pursuant to this Section 1.3(b)(iii), Trinity shall make the required salary
payment for the remainder of the Term (as set forth in Section 1.5) in which the
death occurs and the Agreement will automatically terminate without further
notice to any person at the expiration of the Term in which Stiles’ death
occurs.
     (c) Notice of Termination. Each Party shall give the other party sixty days
(60) written notice of termination during the Term of the Agreement. Trinity
shall give written notice to Stiles by December 20 in each Term of whether it
will extend the Term of the Agreement for the following year. If Trinity chooses
not to extend the Term, the Agreement will terminate at the end of the Term;
however, Trinity shall pay Stiles the then effective compensation through the
end of February following the end of the Term.
     1.4 Position and Duties.
     (a) Position. During the Term, Stiles shall be an employee of the Company
and shall use his best efforts in performing the Duties defined in
Section 1.4(b) below. Stiles acknowledges and agrees that, effective as of
March 22, 2010, he resigned from, as applicable, any and all positions as an
officer, director, manager or similar position(s) of the Company and its
subsidiaries.
     (b) Duties. During the Term, Stiles shall perform the following duties
(“Duties”) as directed from time to time by the CEO or his delegate:
(i) interact on Trinity’s behalf with regulatory bodies for the industries in
which Trinity affiliates operate, including national, state, and local elected
and appointed officials, (ii) identify for Trinity business opportunities and
conduct due diligence for Trinity’s business development personnel,
(iii) provide Trinity with contact and related information about Stiles’
personal network of individuals, elected officials, lobbyists, attorneys,
consultants, and others whom Stiles employed, engaged, consulted with, counseled
with, confided in, sought advice from, or conversed with in any way related to
the business, affairs, finances, and enterprise of Trinity and/or its affiliated
entities, (iv) be available at times identified on a schedule agreed to between
Stiles and the CEO or his delegate for consultation with the Trinity’s CEO, CFO,
corporate and business unit officers and other executive management, and
(v) oversee and manage any special projects assigned to Stiles by the CEO or his
delegate.
     1.5 Commitment and Compensation.
     During the Term, Stiles shall devote the time as set forth below and use
his best efforts to perform the Duties, and Trinity shall compensate Stiles, on
the following basis:
(a) From the Effective Date to December 31, 2010, Stiles shall receive the
monthly compensation he currently receives as an employee (including
perquisites), less applicable tax withholdings, except that he shall not receive
or be entitled to (i) any 2010 short term incentive compensation (that would
have been payable in 2011) and (ii) any long term incentive compensation in any
form. Additionally, within ten (10) days after the Effective Date, Trinity shall
pay Stiles a one-time, lump sum payment of $15,000.00 as an office allowance,
subject to withholding for taxes. All compensation payable under this
Section 1.5(a), excluding the office allowance, shall be paid to Stiles in
accordance with Trinity’s standard payroll payment process.





--------------------------------------------------------------------------------



 



In consideration of such compensation, Stiles shall perform the Duties on a
full-time basis (40 hours per week) from and after the Effective Date through
December 31, 2010.
(b) If the Parties extend the Term to include calendar year 2011 pursuant to
Section 1.2, Stiles shall make himself available to Trinity for performing the
Duties for twenty (20) hours per calendar week during the calendar year 2011 and
Trinity shall pay to Stiles two hundred sixty thousand dollars and no cents
($260,000.00), less applicable tax withholdings, as his salary for that calendar
year in accordance with Trinity’s standard payroll payment process.
(c) If the Parties extend the Term to include calendar year 2012 pursuant to
Section 1.2, Stiles shall make himself available to Trinity for performing the
Duties for eight (8) hours per calendar week during the calendar year 2012 and
Trinity shall pay to Stiles one hundred four thousand dollars and no cents
($104,000.00), less applicable tax withholdings, as his salary for that calendar
year in accordance with Trinity’s standard payroll payment process.
(d) If the Parties extend the Term to include January 1, 2013 through May 15,
2013 pursuant to Section 1.2, Stiles shall make himself available to Trinity for
performing the Duties for four (4) hours per calendar week for the period from
January 1, 2013 through May 15, 2013 and Trinity shall pay to Stiles twenty one
thousand six hundred sixty seven dollars and no cents ($21,667.00), less
applicable tax withholdings, as his salary for the period from January 1, 2013
through May 15, 2013 in accordance with Trinity’s standard payroll payment
process.
(e) During the Term, Trinity will provide administrative services for answering
Stiles’ Trinity telephone line and handling Stiles’ mail addressed to Trinity’s
corporate offices. Through September 30, 2010, Trinity will provide one
administrative staff member to make coordinated visits to Stiles’ home in Italy,
Texas, if needed and as requested. While these administrative services have
heretofore been provided to Stiles by Deanna Connor, Trinity reserves the right
to substitute any administrative staff it deems appropriate.
     1.6 Employee Benefits. During 2010, Stiles will continue to be eligible to
participate in standard employee benefits to the extent permitted under the
terms of the employee benefits plans, excluding vacation pay benefits, and will
be eligible to participate in the Executive Perquisite Program dated July 1,
2001 (as noted in Section 1.5(a) above). If the Term is extended beyond
December 31, 2010 pursuant to Section 1.2, Stiles shall only be eligible for
standard employee benefits that all employees are eligible to receive, including
the 401k Enhanced Plan and group medical, dental and cancer plans, and excluding
vacation pay, but only to the extent, if any, such benefits are permitted by
such plans and benefits programs to be afforded to Stiles. Stiles acknowledges
and agrees that employee benefits may be added, discontinued, amended, or
modified at any time and from time to time during the Term at the sole
discretion of Trinity. In the event of Stiles’ death during the Term, any
benefits payable under any employee benefit plan in which Stiles participated
shall be paid to the designated beneficiary(ies) on file at Trinity. During the
Term, Stiles shall be entitled to retain the use of his company laptop and
Blackberry, at Trinity’s cost, to facilitate his performance of the Duties.
Stiles is not entitled to any vacation time or vacation pay during the Term. The
Parties agree that nothing in this Agreement modifies any employee benefit plan
and any employee benefits for which Stiles may be eligible shall be governed by
the terms of the applicable plan(s).
     1.7 Travel Expenses. During the Term, Trinity shall reimburse Stiles for
customary and reasonable travel expenses directly attributable to the Duties
pursuant to Trinity Operating Procedure No. B-11, provided that any expense
reasonably anticipated by Stiles to exceed $500.00 shall require written
pre-approval by the CEO or his delegate.
     1.8 Incentive Stock Option Grants and Non-Qualified Stock Option Grants
(“ISO’s and NQSO’s”). The Parties acknowledge and agree the ISO’s and NQSO’s
granted to Stiles shall be governed by the express language, terms, and
conditions of the plan(s) and agreements under which they were granted, and the
Parties agree nothing contained in this Agreement is intended to modify or in
any way whatsoever change the ISO’s and NQSO’s. Stiles acknowledges that
Exhibit A, attached hereto, sets forth a listing of all ISO’s and NQSO’s
previously granted to him and that were outstanding on the Effective Date.





--------------------------------------------------------------------------------



 



     1.9 Restricted Stock and Career Stock Awards (“RSA’s”). The Parties
acknowledge and agree that the RSA’s awarded to Stiles shall be governed by the
express language, terms and conditions of the plan(s) and agreements under which
they were awarded. If the Parties do not agree to extend the Term for any
extension period pursuant to Section 1.2, all RSA’s that would have vested in
any such extension period shall terminate, lapse, and be forfeited. With respect
to thirty one thousand nine hundred forty (31,940) restricted shares heretofore
granted to Stiles so as to vest from and after May 15, 2013, Stiles shall be
entitled to accelerated vesting of said 31,940 restricted shares as at May 15,
2013 provided (i) this Agreement has been extended for each of 2011, 2012, and
from January 1, 2013 through May 15, 2013 pursuant to Section 1.2, (ii) the CEO
or his delegate determines at or prior to May 15, 2013, in the exercise of his
or her sole and arbitrary discretion, that during the Term, Stiles has
contributed the expected value to Trinity by faithful and professional
performance of the Duties, (iii) the CEO or his delegate, upon making the
determination called for in 1.9(ii) herein above, recommends to the Human
Resources Committee of the Board of Directors of Trinity (the “Committee”) that
the Committee consider acceleration of the vesting of the 31,940 restricted
shares, and (iv) the Committee accelerates the vesting of these restricted
shares. Stiles acknowledges that Exhibit B, attached hereto, sets forth a
listing of all RSA’s previously awarded to him and that were outstanding on the
Effective Date.
     1.10 Deferred Compensation Plan and Agreement. The Parties acknowledge and
agree the Deferred Compensation Plan and Agreement dated January 1, 2005
(“DCP”), shall be governed by the express language, terms and conditions of the
DCP and the Parties agree nothing contained in this Agreement is intended to
modify or in any way whatsoever change the DCP. Stiles acknowledges and agrees
that (a) he will not participate in the DCP for any year following 2010
notwithstanding any one or more extensions to the Term, (b) he will receive a
distribution of his DCP account balance in accordance with the plan document,
and (c) he is bound by the non-compete provision of paragraph 4(a) of the DCP.
     1.11 Amended and Restated Executive Severance Agreement. The Parties hereby
agree, that notwithstanding any language therein to the contrary, that certain
Amended and Restated Executive Severance Agreement, Class A-1, dated
September 2008, between the Parties is hereby terminated as of the date hereof
and made of no further force or effect.
ARTICLE 2
     2.1 Confidential Information, Code of Business Conduct and Ethics, and
Training. During the Term, Trinity shall provide to Stiles confidential
information and trade secrets of Trinity and its affiliated entities including,
but not limited to, physical and electronic data and information regarding
Trinity’s and its affiliated entities’ (a) customers, vendors, suppliers,
consultants, and agents; (b) financial condition and activities, budgets, asset
dispositions, mergers and acquisitions, ventures, partnerships, and investments;
(c) manufacturing processes and equipment; and operational plans, strategies,
objectives, and tactics; (d) marketing, sales, and related commercial plans,
strategies, objectives, and tactics, and (e) overall growth initiatives and
planning (collectively the “Confidential Information”). Stiles understands,
acknowledges and agrees the Confidential Information gives Trinity and its
affiliated entities a competitive advantage over others who do not have such
Confidential Information and Trinity and/or its affiliated entities would be
substantially harmed if the Confidential Information were disclosed without
proper authorization. Stiles forever shall hold the Confidential Information in
trust and confidence for Trinity and/or its affiliated entities and (x) shall
never use the Confidential Information for any purpose (other than for the sole
and express benefit of Trinity and/or its affiliated entities) and (y) shall
never disclose to any person or entity the Confidential Information unless
previously authorized by the CEO or his delegate in writing or such information
has become public information through no fault or actions of Stiles. Stiles
shall take all reasonable steps and to implement all reasonable measures to
safeguard the Confidential Information and prevent its unauthorized disclosure.
Stiles acknowledges and agrees he is also bound by the terms of the
Confidentiality Agreement that he electronically signed on February 15, 2007 and
thereafter reaffirmed on February 18, 2008, January 21, 2009, and November 17,
2009, all as part of Trinity’s training in “Protecting Company Trade Secrets”,
and further agrees he shall remain bound by such Confidentiality Agreement and
such affirmations.
Stiles hereby represents and warrants to Trinity that, at all times during his
employment with Trinity, he has fully complied with (1) Trinity’s Code of
Business Conduct and Ethics (the “Code of Business Conduct”) including, without
limitation, the provisions regarding (i) Legal Compliance, (ii) Confidential
Information, and (iii) Insider





--------------------------------------------------------------------------------



 



Information and Insider Trading, (2) all of Trinity’s policies, and (3) all
federal and state laws, including, but not limited to, federal and state
securities laws relating to the trading of any securities on the basis of
material, non-public information. Stiles further represents and warrants that he
has properly and fully disclosed in writing to the Trinity Board, and/or the
CEO, all acts, conduct, undertakings, as well as oral, written, and digital
communications, which have been, or could be, subject to audit or investigation
by any party including Trinity, governmental, regulatory agencies, or
self-regulating agencies.
During the Term, Stiles shall fully comply with the Code of Business Conduct,
all of Trinity’s policies, and all federal and state laws, including, but not
limited to, federal and state securities laws and to participate in the
web-hosted, and other Trinity training and education programs as directed by the
CEO or his delegate.
     2.2 Non-Solicitation and Non-Compete. In consideration of Trinity’s promise
to provide Stiles Confidential Information and other benefits and to protect
Trinity’s Confidential Information and goodwill, during the Term and for a
twenty four (24) month period immediately following the Term, Stiles shall not
recruit employees of Trinity or its affiliated entities, including those hired
or acquired by such entities during the Term of this Agreement, away from their
employment with Trinity or an affiliate.
Further, in consideration of Trinity’s promise to provide Stiles Confidential
Information and other benefits and to protect Trinity’s Confidential Information
and goodwill, during the Term and for a twelve (12) month period immediately
following the Term, Stiles shall not directly or indirectly, absent the express
written consent of the CEO or his delegate, engage in, establish, perform any
services for, or become or serve as a director, officer, employee, owner,
partner, advisor, agent, or consultant, with (A) any Competing Business or
(B) any business or entity that is or becomes during the Term a supplier or
customer of Trinity or its affiliated entities. “Competing Business” means any
business that competes, directly or indirectly, with Trinity or its affiliated
entities (i) as of the Effective Date of this Agreement, (ii) any time during
the two years preceding the Effective Date of this Agreement, or (iii) any time
during the Term of this Agreement, which includes but is not limited to any
business involved in designing, developing, manufacturing or servicing products
in the construction, marine, energy (i.e., wind energy, tank containers, tank
heads and propane tanks), railcar or component business, and related products
and businesses. Because Trinity’s business is world-wide, Stiles
responsibilities for Trinity are world-wide and Stiles shall receive
Confidential Information about Trinity’s business world-wide, the geographic
restriction for this Section 2.2 is world-wide.
Further, in consideration of Trinity’s promise to provide Stiles Confidential
Information and other benefits and to protect Trinity’s Confidential Information
and goodwill, during the Term and for the twenty four (24) month period
immediately following the expiration date of the Term, Stiles shall not serve as
a consulting or testifying expert for any third party in any legal proceedings
(including arbitration or mediation) or threatened legal proceedings involving
Trinity, unless called to do so by Trinity or an affiliate.
     2.3 Stock Trading. Stiles acknowledges that he is aware that United States
securities laws restrict persons with material non-public information about a
company obtained directly or indirectly from that company from purchasing or
selling securities of such company, or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. During the Term and
for a six (6) month period immediately following the Term, Stiles shall abide by
any Trinity blackout periods.
     2.4 Injunctive Relief. Stiles consents and agrees that if he has violated
or were to violate Section 2.1 or 2.2 of this Agreement, Trinity would sustain
irreparable harm and, therefore, in addition to any other remedies that Trinity
may have under this Agreement or otherwise, and notwithstanding the provisions
of Section 4.5 below, Trinity shall be entitled to apply to any court of
competent jurisdiction for constructive trust and/or an injunction restraining
Stiles or any other party from committing or continuing any such violation of
this Agreement, in addition to any other damages and rights to which Trinity may
be entitled.
     2.5 Consultation with Attorney and Tax Advisor. Stiles has been represented
by counsel and tax advisors in connection with the negotiation and execution of
this Agreement and has relied upon such counsel and tax advisors regarding the
tax aspects of this Agreement and has not relied upon any of Trinity’s or its
subsidiaries’ directors, officers, managers, employees, attorneys or
accountants.





--------------------------------------------------------------------------------



 



     2.6 Reliance. Stiles stipulates and acknowledges that Trinity is entering
into this Agreement in reliance on the accuracy of all statements,
representations, and warranties made by Stiles herein, including, but not
limited to, the statements, representations, and warranties made in
Sections 2.1, 3.1, 3.2, and 4.6.
ARTICLE 3
     3.1 General Release, Personal Representations, and Warranty. Stiles hereby
IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, for
himself, his heirs, executors, administrators, legal representatives, and
assigns, Trinity and its current and former subsidiaries, parents, affiliates,
successors, and assigns, and their respective directors, officers, managers,
shareholders, employees, supervisors, attorneys, agents and representatives
(collectively the “Released Parties”), from any and all claims, complaints,
grievances, liabilities, obligations, promises, agreements, damages, causes of
action, rights, debts, demands, controversies, costs, losses, interest, and
expenses (including attorneys’ fees and expenses) whatsoever, other than any
arising under this Agreement, and demands of every kind or nature whatsoever
which he now has or may have or assert, growing out of or pertaining to, any
transactions, dealings, employment, conduct, acts or omissions, or other matters
or things arising from Stiles’ relationship or employment with Trinity occurring
or existing at any time on or prior to the date of this Agreement. Unless
otherwise specifically provided in this Agreement, Stiles releases Trinity from
any and all rights or claims under (a) any cash bonuses, short term incentive
compensation, and long term incentive compensation; (b) participation in the
Deferred Compensation Plan and Agreement dated January 1, 2005;
(c) participation in the Executive Perquisite Program dated July 1, 2001;
(d) vacation pay, (e) any and all claims for benefits of any and all kinds and
character; (f) compensatory and punitive damages; (g) any and all claims for
personal, emotional, and medical injury; and (h) any and all claims for breach
of contract or quasi-contract, or tort or negligence, as well as costs,
interest, expenses, and attorneys’ fees relative thereto. Stiles waives any and
all rights and claims which he has, or may have, against the Released Parties
under the Age Discrimination in Employment Act, as amended, the Older Workers
Benefit Protection Act of 1990, as amended, Title VII of the Civil Rights Act,
as amended, the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act of
1973, 42 U.S.C. § 1981, the Civil Rights Act of 1991, the Civil Rights Acts of
1866 and/or 1871, the Sarbanes-Oxley Act, the Lilly Ledbetter Act, the Genetic
Information and Nondiscrimination Act, the Texas Commission on Human Rights Act,
the Texas Payday Law, the Texas Labor Code or any other applicable federal,
state or local employment discrimination statute, law or ordinance, including,
without limitation, claims for wrongful discharge, breach of express or implied
contract or implied covenant of good faith and fair dealing, and any other
claims arising under state or federal law, as well as any expenses, costs or
attorneys’ fees. Stiles further agrees that Stiles will not file or permit to be
filed on Stiles’ behalf any such claim as amended, or any other federal, state
or municipal statutes, regulations, executive orders or ordinances, including
any and all causes of action recognized at common law and/or public policy of
the United States of America and/or the State of Texas. This release excludes
any claim which cannot be released by private agreement, such as workers’
compensation claims, claims after the effective date of this Agreement, and the
right to file administrative charges with certain government agencies. Nothing
in this Agreement shall be construed to prohibit Stiles from filing a charge
with or participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, National Labor Relations Board, or a
comparable state or local agency. Stiles represents and warrants that no other
person has any right, title, interest, or claim, at law or equity, or pursuant
to judgment, decree, or settlement, and whether arising by marriage, divorce or
otherwise, to any of the compensation, benefits, or property set out in this
Agreement.
     3.2 Covenant Not to Sue. Except for any actions necessary to enforce this
Agreement, Stiles hereby represents, warrants and covenants that he has not
filed and shall not file or initiate a lawsuit against Trinity or the Released
Parties in any federal, state, or local forum as to any claim or dispute
released under this Agreement and shall not permit any assignee, trustee, agent,
or legal representative of Stiles to file or initiate, a lawsuit against Trinity
or the Released Parties in any federal, state, or local forum as to any claim or
dispute released under this Agreement. If Stiles or anyone acting on his behalf,
including any federal, state, county, or municipal agency or entity, files any
administrative claim or charge pertaining to Stiles’ employment with Trinity or
relating to any claim released under this Agreement, Stiles hereby agrees to
disclaim and waive any claim for damages of any nature, including wages,
compensatory, and punitive damages, and attorneys’ fees, costs and expenses.





--------------------------------------------------------------------------------



 



     3.3 No Admission of Liability. Stiles does hereby acknowledge and promise
that, although Section 3.1 includes the full, complete, and final settlement and
satisfaction by Stiles of all claims, demands and charges of every nature
growing out of those matters involved in each and every aspect of his employment
relationship with Trinity, these facts shall in no manner be deemed an
admission, finding or indication — for any purpose whatsoever — that Trinity or
the Released Parties have, at any time (including the present) or in any
respect, contrary to law or to the rights of any person, violated the rights of
Stiles or any other person.
ARTICLE 4
     4.1 Amendment Waiver. This Agreement may be amended, modified, superseded,
or canceled, and any of the terms, provisions, covenants, or conditions hereof
may be waived, only by a written instrument executed by the Parties hereto, or,
in the case of a waiver, by the Party waiving compliance. The failure of any
Party to this Agreement at any time or times to require performance of any
provision hereof shall in no manner affect the right to enforce the same. No
waiver by any Party to this Agreement of any condition contained in this
Agreement, or of the breach of any term, provision, or covenant contained in
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such condition or breach, or
as a waiver of any other condition or of the breach of any other term,
provision, or covenant.
     4.2 Effect of Termination. Upon termination of this Agreement pursuant to
the terms hereof, this Agreement shall become void and of no further effect
except for Sections 1.8, 1.9, 1.10, 2.1, 2.2, 2.3, 2.4, 3.1, 3.2, 3.3, 4.2, 4.3,
4.4, 4.5, 4.6 and 4.8 which shall continue in full force and effect.
     4.3 Legal Proceedings. During the Term and for a period of twelve
(12) months immediately following the expiration date of the Term, Stiles shall,
without the necessity of a subpoena, make himself available, upon reasonable
notice and at reasonable times, if deemed necessary by Trinity, for any and all
legal proceedings or threatened legal proceedings involving Trinity or its
affiliates and agrees to cooperate fully with Trinity and its affiliates in any
such legal proceeding or threatened proceeding for which Trinity or any
affiliate may call him as a witness or expert. Stiles shall also cooperate with
Trinity and affiliates by providing any requested information and reasonably
assist in the preparation for any discovery or legal proceedings. Further,
Stiles shall immediately notify Trinity upon being contacted by any person or
entity not specifically authorized by Trinity requesting information about
internal company operations or matters, and Stiles shall refrain from providing
any information until after notification to and consultation with Trinity.
Stiles shall be reimbursed reasonable expenses incurred while serving as a
witness for Trinity in any such proceedings. Stiles shall provide Trinity with
proper documentation for expenses prior to reimbursement.
     4.4 Governing Law and Severability. Stiles acknowledges and agrees the
terms and conditions of this Agreement are contractual and not a mere recital.
Stiles further agrees and acknowledges that the validity and/or enforceability
of this Agreement will be governed by the laws of the State of Texas, unless
preempted by federal law, and that if any provision contained herein should be
determined by any court or administrative agency to be illegal, invalid,
unenforceable, or otherwise contrary to public policy, the validity and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby and said illegal or invalid part, term, or provision shall be
deemed not to be a part of this Agreement.
     4.5 Entire Agreement. Except for existing written agreements referred to
herein for the purposes expressed and related to confidentiality, DCP, ISO’s,
NQSO’s, and RSA’s, this Agreement contains the entire understanding between the
Parties hereto with respect to Stiles employment, and supersedes all prior and
contemporaneous agreements and understandings, inducements, or conditions,
express or implied, oral or written, except as herein contained, which shall be
deemed terminated effective immediately.
     4.6 Dispute Resolution. Except for any proceeding involving Section 2.1 or
Section 2.2, any dispute, controversy or claim arising out of or in relation or
connection to this Agreement, including, without limitation, any dispute as to
the construction, validity, interpretation, enforceability, or breach of this
Agreement, shall be exclusively and finally settled by binding arbitration in
accordance with the then current Arbitration Rules of the American Arbitration
Association, and any party may submit such dispute, controversy, or claim to
arbitration.





--------------------------------------------------------------------------------



 



Each party may elect one arbitrator and the Parties shall mutually select a
third arbitrator, and all three arbitrators shall determine the dispute,
controversy, or claim by a majority vote. The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. §§ 1-16, as amended, to the
exclusion of any provision of state law inconsistent therewith or which would
produce a different result, and judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction. The arbitration
shall be held in Dallas, Texas.
     4.7 Voluntary Consent. By signing this Agreement, Stiles acknowledges
(a) he has read this Agreement and fully understands its terms and their import;
(b) any and all questions regarding the terms of this Agreement have been asked
and answered to his complete satisfaction; (c) he has had at least 21 days to
consider the terms and effects of this Agreement and has either considered it
for that period of time or has knowingly and voluntarily waived his right to do
so; (d) he may revoke this Agreement by sending written notice to S. THEIS RICE,
VICE PRESIDENT AND CHIEF LEGAL OFFICER, TRINITY INDUSTRIES, INC., 2525 Stemmons
Freeway, Dallas, Texas 75207, so as to be received within seven (7) days of
Stiles’ signing of this Agreement (“Revocation Period”); (e) the receipt of the
consideration described in this Agreement is expressly conditioned on his
signing of this Agreement and the expiration of the mandatory Revocation Period,
without revocation by Stiles; (f) he has been given the opportunity to consult
with an attorney of his own choosing regarding the terms of this Agreement and
encouraged to do so; and (g) he is entering into this Agreement voluntarily, of
his own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.
     4.8 Notices. All notices or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given on (a) the date when either (i) delivered
personally, (ii) delivered by overnight delivery service with signature
confirmation of receipt, or (iii) subject to the following sentence, delivered
via facsimile if confirmed by appropriate receipt of the completed transmission,
or (b) the date delivered by certified or registered mail, return receipt
requested and postage prepaid, to the recipient. Any facsimile shall be
effective if the facsimile receipt establishes it was received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after the receipt of the facsimile if the facsimile receipt
establishes it was not received during the recipient’s normal business hours.
Either Party may, by written notice to the other Party, change the address for
mailing such notices.

     
Notices to Trinity:
  Trinity Industries, Inc.
 
  Attn: General Counsel
 
  2525 Stemmons Freeway
 
  Dallas, TX 75207
 
  Facsimile: [214-589-8824]
 
   
Notices to Stiles:
  Mark W. Stiles
 
  1152 North Highway 77
 
  Italy, Texas 76651
 
   
 
  With a copy to:
 
   
 
  Rogge Dunn
 
  Clouse Dunn Khoshbin LLP
 
  1201 Elm Street, Suite 5200
 
  Dallas, Texas 75270-2142
 
  Fax (214) 220-3833





--------------------------------------------------------------------------------



 



     NOW, THEREFORE, intending to be legally bound hereby, Stiles signs this
Agreement on this 28th day of July, 2010.
MARK W. STILES

     
/s/ Mark W. Stiles
 
   
Mark W. Stiles
   

     NOW, THEREFORE, intending to be legally bound hereby, James E. Perry, an
authorized officer, executes this Agreement on behalf of Trinity Industries,
Inc. this 29th day of July, 2010 (the “Effective Date”).
TRINITY INDUSTRIES, INC.

         
By:
  /s/ James E. Perry
 
   





--------------------------------------------------------------------------------



 



     
 
          Trinity Industries, Inc.   Page:   1
Options Summary
          ID:75-0225040   File:   Optsum
 
          2525 Stemmons Freeway   Date:   7/20/2010
 
          Dallas, Texas 75207-2401   Time:   3:37:18PM
As of:   7/20/2010
                   
Current Market Value:    $20.0000
                   

Mark W. Stiles
  ID: 53170

                         
Option No: 0413961
  Option Date: 5/29/2003   Shares: 26,469   Price: $11.3333   Plan: 1998   Type:
ISO   Accept Date:

                                                                             
VESTING SCHEDULE                 TRANSACTIONS             CANCELLATIONS    
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
Shares     Value     Date     Reason     Shares    
0
  5/29/2004     0     $ 0.00     5/29/2013     6/14/2006     Cash     8,823    
$ 31.4100                          
0
  5/29/2005     0     $ 0.00     5/29/2013     6/6/2007     Cash     8,823     $
46.9800                          
8,823
  5/29/2006     0     $ 0.00     5/29/2013     9/25/2008     Cash     8,823    
$ 30.0000                          
 
                                                                         
8,823
  5/29/2007     0     $ 0.00     5/29/2013                 26,469              
                   
8,823
  5/29/2008     0     $ 0.00     5/29/2013                                      
             
 
                                                                       
26,469
        0     $ 0.00                                                          

                         
Option No: 0413962
  Option Date: 5/29/2003   Shares: 24,531   Price: $11.3333   Plan: 1998   Type:
NQ   Accept Date:

                                                                             
VESTING SCHEDULE                 TRANSACTIONS             CANCELLATIONS    
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
Shares     Value     Date     Reason     Shares    
10,200
  5/29/2004     0     $ 0.00     5/29/2013     8/10/2005     Same-Day Sale    
10,613     $ 24.6667                          
10,200
  5/29/2005     0     $ 0.00     5/29/2013     9/1/2005     Same-Day Sale    
9,788     $ 25.1805                          
1,377
  5/29/2006     0     $ 0.00     5/29/2013     6/14/2007     Same-Day Sale    
2,753     $ 45.0100                          
 
                                                                         
1,377
  5/29/2007     0     $ 0.00     5/29/2013                 23,154              
                   
1,377
  5/29/2008     1,377     $ 15,605.95     5/29/2013                            
                       
 
                                                                       
24,531
        1,377     $ 15,605.95                                                  
       

                         
Option No: 0414188
  Option Date: 5/10/2004   Shares: 5,279   Price: $18.9400   Plan: 2004   Type:
ISO   Accept Date:

                                                                             
VESTING SCHEDULE                   TRANSACTIONS             CANCELLATIONS    
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
Shares     Value     Date     Reason     Shares    
0
  5/10/2005     0     $ 0.00     5/10/2014                                      
             
0
  5/10/2006     0     $ 0.00     5/10/2014                                      
             
0
  5/10/2007     0     $ 0.00     5/10/2014                                      
             
0
  5/10/2008     0     $ 0.00     5/10/2014                                      
             
5,279
  5/10/2009     5,279     $ 99,984.26     5/10/2014                            
                       
 
                                                                       
5,279
        5,279     $ 99,984.26                                                  
       

Exhibit A



--------------------------------------------------------------------------------



 



     
 
          Trinity Industries, Inc.   Page:   2
Options Summary
          ID:75-0225040   File:   Optsum
 
          2525 Stemmons Freeway   Date:   7/20/2010
 
          Dallas, Texas 75207-2401   Time:   3:37:18PM
As of: 7/20/2010
                   
Current Market Value:    $20.0000
               

Mark W. Stiles
  ID: 53170

                         
Option No: 0414189
  Option Date: 5/10/2004   Shares: 22,772   Price: $18.9400   Plan: 2004   Type:
NQ   Accept Date:

                                                                             
VESTING SCHEDULE                 TRANSACTIONS             CANCELLATIONS    
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
Shares     Value     Date     Reason     Shares    
5,611
  5/10/2005     0     $ 0.00     5/10/2014     9/12/2005     Same-Day Sale    
5,610     $ 25.4333                          
5,610
  5/10/2006     0     $ 0.00     5/10/2014     6/14/2007     Same-Day Sale    
11,221     $ 45.0100                          
 
                                                                         
5,610
  5/10/2007     0     $ 0.00     5/10/2014                 16,831              
                   
5,610
  5/10/2008     5,610     $ 106,253.40     5/10/2014                            
                       
331
  5/10/2009     331     $ 6,269.14     5/10/2014                                
                   
 
                                                                       
22,772
        5,941     $ 112,522.54                                                  
         
Option No: 415032
  Option Date: 5/9/2005   Shares: 5,055       Price: $17.9400 Plan: 2004      
Type: ISO       Accept Date:                                                    
                              VESTING SCHEDULE                 TRANSACTIONS    
        CANCELLATIONS     Granted   Full Vest   Exercisable     Total Price    
Expires   Date     Type   Shares     Value     Date     Reason     Shares    
0
  5/9/2006     0     $ 0.00     5/9/2015                                        
           
0
  5/9/2007     0     $ 0.00     5/9/2015                                        
           
0
  5/9/2008     0     $ 0.00     5/9/2015                                        
           
0
  5/9/2009     0     $ 0.00     5/9/2015                                        
           
5,055
  5/9/2010     5,055     $ 90,686.70     5/9/2015                              
                     
 
                                                                       
5,055
        5,055     $ 90,686.70                                                  
         
Option No: 415033
  Option Date: 5/9/2005   Shares: 20,220       Price: $17.9400 Plan: 2004      
Type: NQ       Accept Date:                                                    
                              VESTING SCHEDULE                 TRANSACTIONS    
        CANCELLATIONS     Granted   Full Vest   Exercisable     Total Price    
Expires   Date     Type   Shares     Value     Date     Reason     Shares    
5,055
  5/9/2006     0     $ 0.00     5/9/2015     6/14/2007     Same-Day Sale    
10,110     $ 45.0100                          
 
                                                                         
5,055
  5/9/2007     0     $ 0.00     5/9/2015                 10,110                
                 
5,055
  5/9/2008     5,055     $ 90,686.70     5/9/2015                              
                     
5,055
  5/9/2009     5,055     $ 90,686.70     5/9/2015                              
                     
 
                                                                       
20,220
        10,110     $ 181,373.40                                                
         



--------------------------------------------------------------------------------



 



     

                     
 
          Trinity Industries, Inc.   Page:   3
Options Summary
          ID:75-0225040   File:   Optsum
 
          2525 Stemmons Freeway   Date:   7/20/2010
 
          Dallas, Texas 75207-2401   Time:   3:37:18PM
As of: 7/20/2010
                   
Current Market Value:   $20.0000
               

Mark W. Stiles
  ID: 53170

                         
Option No: 416810
  Option Date: 12/10/2008   Shares: 6,775   Price: $16.2400   Plan: 2004   Type:
ISO   Accept Date:

                                                                             
VESTING SCHEDULE                 TRANSACTIONS             CANCELLATIONS    
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
Shares     Value     Date     Reason     Shares    
6,775
  5/15/2012     0     $ 0.00     12/10/2018                                    
               
 
                                                                       
6,775
        0     $ 0.00                                                          

                         
Option No: 416811
  Option Date: 12/10/2008   Shares: 38,225   Price: $16.2400   Plan: 2004  
Type: NQ   Accept Date:

                                                                             
VESTING SCHEDULE                 TRANSACTIONS             CANCELLATIONS    
Granted   Full Vest   Exercisable     Total Price     Expires   Date     Type  
Shares     Value     Date     Reason     Shares    
38,225
  5/15/2012     0     $ 0.00     12/10/2018                                    
               
 
                                                                       
38,225
        0     $ 0.00                                                          

         
Total Options Exercisable:
    27,762  
Total Price:
  $ 500,172.85  
Total Potential Gain:
  $ 55,067.15  

 



--------------------------------------------------------------------------------



 



     
 
          Trinity Industries, Inc.   Page:   1
Awards Summary
          ID:75-0225040   File:   Optsum
 
          2525 Stemmons Freeway   Date:   7/20/2010
 
          Dallas, Texas 75207-2401   Time:   3:34:56PM
As of: 7/20/2010
                   
Current Market Value:    $20.0000
               

Mark W. Stiles
  ID: 53170

                         
Award No: 0414017
  Award Date: 5/29/2003   Shares: 24,000   Price: $0.0000   Plan: 1998   Type:
RSA   Accept Date:

                                                                               
  AWARD SCHEDULE                 TRANSACTIONS                          
CANCELLATIONS                         Tax Payment                            
Issued   Vest Date   Vested   Method   Date   Type   Shares   Value   Date  
Reason   Shares  
8,000
    5/29/2007       8,000     Check     5/29/2007     Release     8,000     $
46.1700                          
8,000
    5/29/2009       8,000     Check     5/29/2009     Release     8,000     $
15.2400                          
8,000
    5/29/2009       0     Check                                                
       
 
                                                                               
24,000
            16,000                               16,000                        
         

                         
Award No: 0414035
  Award Date: 12/17/2003   Shares: 15,000   Price: $0.0000   Plan: 1998   Type:
RSA   Accept Date:

                                                                               
  AWARD SCHEDULE                 TRANSACTIONS                          
CANCELLATIONS                         Tax Payment                            
Issued   Vest Date   Vested   Method   Date   Type   Shares   Value   Date  
Reason   Shares  
15,000
    11/30/2013       0     Check                                                
       
 
                                                                               
15,000
            0                                                                  

Vesting has been adjusted

                         
Award No: 0414281
  Award Date: 5/11/2004   Shares: 42,750   Price: $0.0000   Plan: 2004   Type:
RSA   Accept Date:

                                                                               
  AWARD SCHEDULE                 TRANSACTIONS                          
CANCELLATIONS                         Tax Payment                            
Issued   Vest Date   Vested   Method   Date   Type   Shares   Value   Date  
Reason   Shares  
14,250
    5/11/2008       14,250     Check     5/11/2008     Release     14,250     $
33.4700                          
14,250
    5/11/2010       14,250     Check     5/11/2010     Release     14,250     $
23.6900                          
14,250
    5/11/2012       0     Check                                                
       
 
                                                                               
42,750
            28,500                               28,500                        
         

                         
Award No: 413711
  Award Date: 4/2/2001   Shares: 15,000   Price: $0.0000   Plan: 1998   Type:
RSA   Accept Date:

                                                                               
  AWARD SCHEDULE                   TRANSACTIONS                            
CANCELLATIONS                             Tax Payment                          
                  Issued   Vest Date     Vested     Method     Date     Type    
Shares     Value     Date     Reason     Shares    
 
                                                                               

Exhibit B



--------------------------------------------------------------------------------



 



     
 
  Trinity Industries, Inc.   Page:    2 
Awards Summary
  ID:75-0225040   File:   Optsum
 
  2525 Stemmons Freeway   Date:   7/20/2010
 
  Dallas, Texas 75207-2401   Time:   3:34:56PM
As of: 7/20/2010
           
Current Market Value:    $20.0000
           
Mark W. Stiles
  ID: 53170        

                          Award No: 413711   Award Date: 4/2/2001   Shares:
15,000   Price: $0.0000   Plan: 1998   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    9,000       4/2/2004       9,000     Check     4/2/2004     Release    
9,000     $ 19.6267                          
 
    3,000       4/2/2005       3,000     Check     4/2/2005     Release    
3,000     $ 18.6200                          
 
    3,000       4/2/2006       3,000     Check     4/2/2006     Release    
3,000     $ 36.2600                          
 
                                                                               
       
 
    15,000               15,000                               15,000            
                     

                          Award No: 413783   Award Date: 12/12/2001   Shares:
4,500   Price: $0.0000   Plan: 1998   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    4,500       12/12/2004       4,500     Check     12/12/2004     Release    
4,500     $ 21.1067                          
 
                                                                               
       
 
    4,500               4,500                               4,500              
                   

                          Award No: 413801   Award Date: 3/21/1997   Shares:
3,000   Price: $0.0000   Plan: 1993   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    3,000       11/30/2013       0     Check                                    
                   
 
                                                                               
       
 
    3,000               0                                                      
           

Vesting has been adjusted

                          Award No: 413812   Award Date: 3/12/1998   Shares:
1,500   Price: $0.0000   Plan: 1993   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    1,500       11/30/2013       0     Check                                    
                   
 
                                                                               
       
 
    1,500               0                                                      
           

Vesting has been adjusted



--------------------------------------------------------------------------------



 



     
Awards Summary
  Trinity Industries, Inc.   Page:    3 
 
  ID:75-0225040   File:   Optsum
 
  2525 Stemmons Freeway   Date:   7/20/2010
 
  Dallas, Texas 75207-2401   Time:   3:34:56PM
As of: 7/20/2010
           
Current Market Value:    $20.0000
           
Mark W. Stiles
  ID: 53170        

                          Award No: 413831   Award Date: 12/7/1998   Shares:
2,250   Price: $0.0000   Plan: 1998   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    2,250       11/30/2013       0     Check                                    
                   
 
                                                                               
       
 
    2,250               0                                                      
           

Vesting has been adjusted

                          Award No: 413858   Award Date: 12/9/1999   Shares:
3,750   Price: $0.0000   Plan: 1998   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    3,750       11/30/2013       0     Check                                    
                   
 
                                                                               
       
 
    3,750               0                                                      
           

Vesting has been adjusted

                          Award No: 414101   Award Date: 5/9/2002   Shares:
15,000   Price: $0.0000   Plan: 1998   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    9,000       5/9/2005       9,000     Check     5/9/2005     Release    
9,000     $ 17.9800                          
 
    3,000       5/9/2006       3,000     Check     5/9/2006     Release    
3,000     $ 46.2800                          
 
    3,000       5/9/2007       3,000     Check     5/9/2007     Release    
3,000     $ 45.0000                          
 
                                                                               
       
 
    15,000               15,000                               15,000            
                     
 
                                                                               
       

                          Award No: 415008   Award Date: 3/14/2005   Shares:
4,950   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    4,950       11/30/2011       0     Trade                                    
                   
 
                                                                               
       
 
    4,950               0                                                      
           

Vesting has been adjusted



--------------------------------------------------------------------------------



 



     
Awards Summary
  Trinity Industries, Inc.   Page:    4 
 
  ID:75-0225040   File:   Optsum
 
  2525 Stemmons Freeway   Date:   7/20/2010
 
  Dallas, Texas 75207-2401   Time:   3:34:56PM
As of: 7/20/2010
           
Current Market Value:    $20.0000
           
Mark W. Stiles
  ID: 53170        

                          Award No: 415288   Award Date: 5/9/2005   Shares:
40,500   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    13,500       5/9/2009       13,500     Check     5/9/2009     Release    
13,500     $ 16.9500                          
 
    13,500       5/9/2011       0     Check                                    
                   
 
    13,500       5/9/2013       0     Check                                    
                   
 
                                                                               
       
 
    40,500               13,500                               13,500            
                     

                          Award No: 415587   Award Date: 5/15/2006   Shares:
16,500   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    5,500       5/15/2007       5,500     Trade     5/15/2007     Release    
5,500     $ 46.6800                          
 
    5,500       5/15/2009       5,500     Trade     5/15/2009     Release    
5,500     $ 14.4100                          
 
    5,500       5/15/2011       0     Trade                                    
                   
 
                                                                               
       
 
    16,500               11,000                               11,000            
                     

                          Award No: 416062   Award Date: 5/7/2007   Shares:
23,700   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    7,900       5/15/2008       7,900     Trade     5/15/2008     Release    
7,900     $ 37.5000                          
 
    7,900       5/15/2010       7,900     Trade     5/15/2010     Release    
7,900     $ 23.5100                          
 
    7,900       5/15/2012       0     Trade                                    
                   
 
                                                                               
       
 
    23,700               15,800                               15,800            
                     

                          Award No: 416287   Award Date: 5/5/2008   Shares:
26,400   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  



--------------------------------------------------------------------------------



 



     
Awards Summary
  Trinity Industries, Inc.   Page:    5 
 
  ID:75-0225040   File:   Optsum
 
  2525 Stemmons Freeway   Date:   7/20/2010
 
  Dallas, Texas 75207-2401   Time:   3:34:56PM
As of: 7/20/2010
           
Current Market Value:    $20.0000
           
Mark W. Stiles
  ID: 53170        

                          Award No: 416287   Award Date: 5/5/2008   Shares:
26,400   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    5,280       5/15/2009       5,280     Trade     5/15/2009     Release    
5,280     $ 14.4100                          
 
    5,280       5/15/2010       5,280     Trade     5/15/2010     Release    
5,280     $ 23.5100                          
 
    5,280       5/15/2011       0     Trade                                    
                   
 
    5,280       5/15/2012       0     Trade                                    
                   
 
    5,280       5/15/2013       0     Trade                                    
                   
 
                                                                               
       
 
    26,400               10,560                               10,560            
                     

                          Award No: 417380   Award Date: 5/4/2009   Shares:
32,200   Price: $0.0000   Plan: 2004   Type: RSA   Accept Date:

                                                                               
              AWARD SCHEDULE           TRANSACTIONS           CANCELLATIONS    
                        Tax Payment                                 Issued  
Vest Date   Vested   Method   Date   Type   Shares   Value   Date   Reason  
Shares  
 
    6,440       5/15/2010       6,440     Trade     5/15/2010     Release    
6,440     $ 23.5100                          
 
    6,440       5/15/2011       0     Trade                                    
                   
 
    6,440       5/15/2012       0     Trade                                    
                   
 
    6,440       5/15/2013       0     Trade                                    
                   
 
    6,440       5/15/2014       0     Trade                                    
                   
 
                                                                               
       
 
    32,200               6,440                               6,440              
                   

         
Total Awards Earned But Not Yet Released:
    0  
Total Price:
  $ 0.00  
Total Potential Gain
  $ 0.00  